Every state has entire jurisdiction over all property, personal as well as real, within its own territorial limits, and the laws of the state regulate and control its sale and transfer, and all rights which may be affected thereby. Consequently, a mortgage of chattels situated in this state, though made and executed according to all the requisitions and formalities of the law of the owner's domicil, will be invalid as against attaching creditors, citizens of this state, unless it conform to the requirements of our own laws. Story Confl. of Laws, ss. 385-394. If a foreigner or citizen of another state send his property within a jurisdiction different from that where he resides, he impliedly submits it to the rules and regulations in force in the country where he places it. What the law protects, it has the right to regulate. And if two persons in another state choose to bargain concerning property which one of them has in a chattel not within the jurisdiction of the place, they cannot expect that the rights of persons in the country where the chattel is will be permitted to be affected by their contract. Olivier v. Townes, 7 Martin (La.) 93; Lanfear v. Sumner, 17 Mass. 110; 2 Kent Com. *458, and notes; 2 Hilliard Mort. 259; Williams on Pers. Prop. 48 a.; Offutt v. Flagg,10 N.H. 46; Smith v. Moore, 11 N.H. 55; Ferguson v. Clifford, 37 N.H. 97.
Judgment on the verdict.
BINGHAM, J., did not sit. *Page 89